[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE DEFENDANT LYNN WILLIAMS' MOTION TO DISMISS (#416)
The defendant Lynn Williams has filed a motion to dismiss pursuant to § 146 of the Connecticut Rules of Court claiming "insufficiency of service of process." This motion is DENIED for the following reasons.
1.) PROCEDURAL. The defendant Lynn Williams interpretation of § 146 of the Connecticut Rules of Court is incorrect. It does not mean that she can refile the same motion previously filed and acted upon. Section 146 permits further pleading consistent with the rules of court without waiving or conceding jurisdiction. This permits the pleadings robe closed, the matter claimed to trial and the case tried on its merits, but the moving party, i.e., Lynn Williams preserving her claim that the courts lack jurisdiction.
2.) SUBSTANTIVE. This issue of lack of jurisdiction by reason of "insufficiency of service of process, has previously been raised by the defendant, Lynn Williams, by her motion to dismiss, dated and filed February 10, 1994, (#143) and denied by the court. This is the law of the case, to which the undersigned concurs and therefore the undersigned will not overrule the previous decision of this court dated February 28, 1994.
Therefore motion to dismiss dated and filed January 9, 1995 (#416) is DENIED.
John Moran, Judge